The Superior Court refused relator's petition for a writ of habeas corpus (133 Pa. Super. 245). He now applies to this court, again raising the question whether his conviction in Erie County was valid in view of the fact that the trial was presided over by the President Judge of the Orphans' Court of that county pursuant to the Act of June 7, 1917, P. L. 363, sec 5. There is no need to determine the constitutionality of that section of the Orphans' Court Act, since he was admittedly a de facto judge, and, as the Superior Court held, the writ must be refused on the authority of Corporation Funding  Finance Co.v. Stoffregen, 264 Pa. 215, *Page 229 
219, 220, and Conmonwealth v. Dattala, 77 Pa. Super. 320,324.
The rule to show cause is discharged and the petition dismissed.